Case: 17-11089    Date Filed: 12/19/2017   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11089
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:12-cv-04074-SGC



RODNEY G. BROWN,

                                                            Plaintiff-Appellant,

                                  versus

SHELBY COUNTY
BOARD OF EDUCATION,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (December 19, 2017)



Before WILLIAM PRYOR, ANDERSON, and EDMONDSON, Circuit Judges.
                 Case: 17-11089       Date Filed: 12/19/2017        Page: 2 of 9


PER CURIAM:


       Plaintiff Rodney Brown appeals the district court’s grant of summary

judgment in favor of his former employer, Shelby County Board of Education

(“Board”), on his claims for race discrimination and retaliation, in violation of 42

U.S.C. §§ 2000e-2, 3 (“Title VII”), and 42 U.S.C. § 1981.1 No reversible error has

been shown; we affirm.

       Beginning in 2001, Plaintiff (an African-American male) was employed by

the Board as a high school special-education teacher. Plaintiff completed his

master’s degree in special education in 2005 and became state-certified as an

educational administrator in 2006.

       Between 2009 and 2013, Plaintiff applied for 11 vacant administrator or

assistant principal positions at schools within the Board’s control. Plaintiff

contends that, in each case, the Board hired a less-qualified white candidate instead

of Plaintiff. Plaintiff asserts that the Board’s repeated failure to promote him was

as a result of race discrimination and -- with respect to three of the rejections --

was also done in retaliation for Plaintiff’s having earlier filed a charge of

discrimination with the Equal Employment Opportunity Commission.



1
  In his complaint, Plaintiff also purported to assert claims based on equal protection and for
discrimination on the basis of his religion. Because Plaintiff raises no argument about these
claims on appeal, they are not before us.
                                                 2
               Case: 17-11089     Date Filed: 12/19/2017    Page: 3 of 9


      The district court granted the Board’s motion for summary judgment. The

district court first determined that the Board had identified legitimate,

nondiscriminatory reasons for hiring the selected candidates instead of Plaintiff

and that Plaintiff had failed to show that the Board’s proffered reasons were pretext

for race discrimination. About Plaintiff’s claim for retaliation, the district court

concluded that Plaintiff failed to establish a prima facie case because he had failed

to demonstrate a causal connection between his protected activity and the Board’s

hiring decisions. Further, the district court determined that Plaintiff had failed to

demonstrate that the Board’s legitimate, non-retaliatory reasons were pretextual.

      We review de novo the district court’s grant of summary judgment. Vessels

v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005). And we view the

evidence and draw all reasonable inferences in the light most favorable to the non-

moving party. Id.



                                           I.



      Title VII makes it unlawful for an employer to discriminate on the basis of

an employee’s race. 42 U.S.C. § 2000e-2(a)(1). The elements of a section 1981

claim in the employment context are the same as the elements of a Title VII claim.

Rice-Lamar v. City of Ft. Lauderdale, 232 F.3d 836, 843 n.11 (11th Cir. 2000).


                                           3
                 Case: 17-11089        Date Filed: 12/19/2017        Page: 4 of 9


       Plaintiff bears the ultimate burden of proving -- by a preponderance of the

evidence -- that the Board discriminated unlawfully against him. See Crawford v.

Carroll, 529 F.3d 961, 975 (11th Cir. 2008). Because Plaintiff presented only

circumstantial evidence of discrimination, we apply the burden-shifting framework

established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).2 Id. at

976.

       If an employee establishes a prima facie case of discrimination, the

employer must then proffer a legitimate, nondiscriminatory reason for the adverse

employment act. Id. If the employer meets its burden of production, the inference

of discrimination created by the plaintiff’s prima facie case is rebutted and drops

out of the case. Vessels, 408 F.3d at 768. The burden then shifts back to the

employee to produce sufficient evidence from which a reasonable factfinder could

determine that the employer’s articulated reasons are a pretext for unlawful

discrimination. Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160,

1163 (11th Cir. 2006). To establish pretext, the employee must “meet the

proffered reason head on and rebut it.” Id. (alterations omitted). “A reason is not

pretext for discrimination ‘unless it is shown both that the reason was false, and

that discrimination was the real reason.’” Id. (emphasis in original).


2
  On appeal, Plaintiff asserts for the first time that he can establish a Title VII violation based on
a “mixed-motives” theory. Because Plaintiff failed to raise this argument in the district court, we
will not consider it on appeal.
                                                  4
               Case: 17-11089     Date Filed: 12/19/2017    Page: 5 of 9


      That Plaintiff established a prima facie case for race discrimination is

undisputed. Accordingly, the burden shifted to the Board to articulate a legitimate,

nondiscriminatory reason for not hiring Plaintiff. Briefly stated, the Board

contended that -- for each position for which Plaintiff applied -- the Board selected

a candidate who was more qualified, had more leadership experience, and who

performed better in their interview than did Plaintiff. The Board also presented

specific evidence documenting each of the selected candidate’s leadership

experience and qualifications and, where applicable, the interviewers’ impressions

of Plaintiff’s interview compared to the interview of the selected candidate. On

this record, the Board’s stated reasons for not hiring Plaintiff were sufficient to

satisfy the Board’s burden of production. See Kidd v. Mando Am. Corp., 731 F.3d
1196, 1205 (11th Cir. 2013) (an employer satisfies its burden of proffering a

legitimate, nondiscriminatory reason for failing to promote an employee when it

states -- in a manner specific enough for the plaintiff to rebut -- that the candidate

who was hired was more qualified); Chapman v. AI Transp., 229 F.3d 1012, 1033

(11th Cir. 2000) (en banc) (when supported by a “clear and reasonably specific”

basis, an employer’s stated reason that a candidate interviewed poorly constitutes a

legitimate, nondiscriminatory reason for not hiring an applicant).

      The burden thus shifted back to Plaintiff to produce sufficient evidence to

allow a reasonable factfinder to determine that the Board’s stated reasons were


                                           5
              Case: 17-11089     Date Filed: 12/19/2017    Page: 6 of 9


false and that race discrimination was the real reason for the Board’s hiring

decisions. Plaintiff first contends that he was more qualified than each of the

selected candidates. But “a plaintiff cannot prove pretext by simply arguing or

even by showing that he was better qualified than the person who received the

position he coveted.” Kidd, 731 F.3d at 1206 (alterations omitted). Instead, a

“plaintiff must show that the disparities between the successful applicant’s and

[his] own qualifications were of such weight and significance that no reasonable

person, in the exercise of impartial judgment, could have chosen the candidate

selected over the plaintiff.” Id. We stress that “[w]e are not in the business of

adjudging whether employment decisions are prudent or fair. Instead, our sole

concern is whether unlawful discriminatory animus motivates a challenged

employment decision.” Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d
1354, 1361 (11th Cir. 1999).

      Here, Plaintiff has failed to show that he was more qualified than the

selected candidates, let alone that his qualifications so far exceeded the selected

candidates’ qualifications that no reasonable person could have hired the selected

candidates over Plaintiff. Apart from other job candidates interviewing better, the

evidence -- viewed in the light most favorable to Plaintiff -- shows objectively that

each of the selected candidates had more years of experience than did Plaintiff in




                                          6
               Case: 17-11089     Date Filed: 12/19/2017      Page: 7 of 9


teaching or in working with the pertinent age group, or in working in leadership

roles, or in more than one of these job-related categories.

      Plaintiff also contends that he has presented other circumstantial evidence

from which a reasonable factfinder could conclude that the Board’s stated reasons

were pretextual. Plaintiff first says that, in 2007 and 2008, the Board employed no

black males in administrator positions and that, in 2009, an accreditation

organization recommended the Board implement a plan to recruit more minority

administrators. Nothing evidences, however, that the Board’s interview and hiring

process discriminated intentionally against minorities or against Plaintiff on

account of race.

      Plaintiff also contends that two of the people involved in the hiring process

had demonstrated “racial animus” in the past. In particular, one person said in his

deposition -- when asked if he had “ever used a racial slur” -- that he “would be

lying if I said that there has not been a time in my life where there has been an

unfortunate joke told or something of that nature.” The second person posted on

Facebook a photograph of himself wearing a “hoodie” immediately following the

July 2013 verdict in the Trayvon Martin case (in which a white man was acquitted

of murdering a black teenager who had been wearing a hooded sweatshirt). We are

unpersuaded that this conduct -- not focused on Plaintiff or tied to the Board’s

hiring decisions -- constitutes evidence sufficient to raise a triable issue that the


                                            7
              Case: 17-11089     Date Filed: 12/19/2017    Page: 8 of 9


Board’s stated reasons were false or that the real reason for the Board’s hiring

decisions was race discrimination.

      Plaintiff has failed to show that the Board’s articulated reasons were pretext

for race discrimination; the district court granted properly the Board’s motion for

summary judgment.



                                          II.



      About Plaintiff’s claim for retaliation, employers are barred under both Title

VII and section 1981 from retaliating against an employee or an applicant for

employment who engages in statutorily-protected activity. See 42 U.S.C. § 2000e-

3(a); Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1257-58 (11th Cir.

2012). To establish a prima facie case for retaliation, a plaintiff must show that he

engaged in a statutorily-protected activity and suffered an adverse employment

action that was causally related to the protected activity. Gate Gourmet, Inc., 683
F.3d at 1258. Once a plaintiff establishes a prima facie case of retaliation, and the

employer articulates a legitimate, non-retaliatory reason for the challenged

employment action, the burden shifts to the plaintiff to offer evidence that the

employer’s stated reason is pretextual. Brown v. Ala. Dep’t of Transp., 597 F.3d
1160, 1181 (11th Cir. 2010).


                                          8
               Case: 17-11089     Date Filed: 12/19/2017    Page: 9 of 9


      The district court committed no error in granting the Board’s motion for

summary judgment on Plaintiff’s retaliation claim. Even if we assume -- without

deciding -- that Plaintiff has established a prima facie case for retaliation, the

Board has offered legitimate, non-retaliatory reasons for not hiring Plaintiff: that

Plaintiff was less qualified and did not perform as well in his interview as did the

selected candidates. As we have already discussed, Plaintiff has failed to show that

the Board’s stated reasons for not hiring Plaintiff were pretextual.

      AFFIRMED.




                                           9